Citation Nr: 1226795	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-00 690	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sarcoidosis on a presumptive basis, as due to exposure to herbicides.

2.  Entitlement to service connection for vitiligo on a presumptive basis, also as due to exposure to herbicides.

3.  Entitlement to service connection for sarcoidosis alternatively as directly incurred in or aggravated by service.

4.  Entitlement to service connection for vitiligo also alternatively as directly incurred in or aggravated by service.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to August 1967, including a tour in Vietnam.  He was subsequently in the Naval Reserves from 1974 to 2004, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran testified at a hearing at the RO in July 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

The Board later remanded the claims to the RO in December 2009 and April 2011, via the Appeals Management Center (AMC), for further development and consideration.



FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era and, therefore, is presumed to have been exposed to Agent Orange or other herbicide agents while there.

2.  Sarcoidosis and vitiligo, however, are not diseases presumptively associated with herbicide exposure.


CONCLUSION OF LAW

Sarcoidosis and vitiligo may not be presumed to have been incurred during the Veteran's service, including especially as a result or consequence of his presumed exposure to Agent Orange in Vietnam.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  He was provided VCAA notice letters in November 2006, March 2010, and May 2011.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified him that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

He also was provided a hearing before the undersigned Veterans Law Judge (VLJ), during which he presented oral argument in support of the claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with this regulation.  These two duties consist of:  (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the presiding VLJ explained the bases of the prior decisions denying these claims, and the Veteran clarified in response that he is requesting direct service connection, rather than presumptive service connection, thereby demonstrating his knowledge of the requirements for establishing his entitlement.  In addition, the presiding VLJ sought to identify any pertinent evidence not then of record that might have been overlooked or was outstanding that might substantiate the claims.  See, for examples, page 4 of the hearing transcript.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they alleged or identified any prejudice in the conducting of that Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, as noted, evidenced his actual knowledge of the elements necessary to substantiate his claims as he fully explained his contentions and his medical history and why it is his belief these claimed disorders are directly, even if not presumptively, linked to his military service.  As such, the Board may proceed to adjudicate these claims based on the current record - at least to the extent they initially concerned his entitlement to presumptive service connection.  As concerning his alleged entitlement to service connection on the alternative premise that his sarcoidosis and vitiligo were directly incurred during or aggravated by his service, the Board is further developing this other aspect of his claims, so not deciding it in this decision.

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  The Veteran also was provided VA compensation examinations, including for a medical nexus opinion concerning the etiology of these claimed disorders.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Indeed, the Board's December 2009 remand was to obtain a VA medical examination that was adequate.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The requested examination was performed and is adequate with supporting rationale as to why the conditions claimed are not presumptively associated with the Veteran's military service, including especially his presumed exposure to Agent Orange in Vietnam.  As to the additional consideration of whether he alternatively is entitled to service connection on a direct-incurrence basis, or on the basis of aggravation of pre-existing conditions, further development of these remaining aspects of the claims is required, and this will occur by way of another remand.  But as for whether presumptive service connection is warranted, the Board is satisfied there was compliance with its remand directives.  Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim[s]."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Presumptive Service Connection based on Herbicide Exposure

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Active military service includes disability resulting from disease or injury incurred or aggravated during active duty (AD) and active duty for training (ACDUTRA), and injuries, though not diseases, incurred in or aggravated during inactive duty training (INACDUTRA), also when a cardiac arrest or cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.


INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be 
part-time training.

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing AD or ACDUTRA or from injury, but not disease, incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).  ACDUTRA includes full-time duty performed by members of the Armed Forces Reserves or the National Guard of any state. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or National Guard of any state.  38 C.F.R. § 3.6(d).

National Guard duty, however, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

Further, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of AD) does not obviate the need for him to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for a claimant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, but not disease, incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309 will be considered to have been presumptively incurred in or aggravated by service under the circumstances outlined in this section, even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137; 38 C.F.R. § 3.307(a).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (Vietnam era) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  The last date on which he shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

The term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.

If a Veteran who served in the Republic of Vietnam during the Vietnam era was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 

respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), provides that whenever the Secretary determines, based on sound medical and scientific evidence, that a positive association (i.e., the credible evidence for the association is equal to or outweighs the credible evidence against the association) exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he is to publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.


Although 38 U.S.C. § 1116 does not define "credible," it does instruct the Secretary to "take into consideration whether the results [of any study] are statistically significant, are capable of replication, and withstand peer review."  Simply comparing the number of studies that report a positive relative risk to the number of studies that report a negative relative risk for a particular condition is not a valid method for determining whether the weight of evidence overall supports a finding that there is or is not a positive association between herbicide exposure and the subsequent development of the particular condition.  Because of differences in statistical significance, confidence levels, control for confounding factors, bias, and other pertinent characteristics, some studies are clearly more credible than others, and the Secretary has given the more credible studies more weight in evaluating the overall weight of the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to enter into an agreement with the NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that entitlement under the presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309 is based on an analysis of scientific evidence.  Section 3 of the Agent Orange Act of 1991 directed the Secretary of VA to seek to enter into an agreement with NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).


In addition, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include hepatobiliary cancers, nasal/nasopharyngeal cancer, bone cancer, female reproductive cancers, breast cancer, renal cancer, testicular cancer, leukemia, abnormal sperm parameters and infertility, cognitive and neuropsychiatric disorders, motor/coordination dysfunction, chronic peripheral nervous system disorders, metabolic and digestive disorders, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, gastrointestinal tumors, bladder cancer, brain tumors, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).

Recent action concerning herbicide-related disability has been undertaken by VA.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B-cell leukemias.  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  The term ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  

The Veteran claims that he incurred sarcoidosis and vitiligo during his service and that his in-service exposure to herbicides played a causal role in their development.  But this a complex assessment that, as a layman, he is not qualified to make.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this in the context of a claim for rheumatic heart disease or rheumatic fever).

A review of the STRs shows the Veteran was treated during July 1966 for a body rash.  A specific diagnosis was not made.  Thereafter, the June 1967 separation examination from AD did not reveal any skin abnormalities.  Likewise, on his Report of Medical History, he denied having any skin disease.  With regard to his lungs, he reported having an attack of wheezing in January 1966.  In October 1966, he reported having pain in his chest with difficulty breathing.  It was noted that he had been on sick call for a cold, but that it was not better.  The diagnostic impression was viral upper respiratory infection.  On the Report of Medical History at separation, he identified hay fever, asthma, shortness of breath, and pain and pressure in the chest.  However, the separation examination revealed no lung abnormalities.  His AD service ended in August 1967.

On his post-AD Reserve records, the Veteran initially was diagnosed as having vitiligo in 1978.  Specifically, on an August 19, 1978 Replacement Health Record, vitiligo was identified on the chest area, penis, and rectal area.  Thereafter, vitiligo continued to be noted during subsequent Reserve evaluations.  

Also, as of that same August 1978 examination, the Veteran reported having a history of asthma and shortness of breath; however, there were no abnormal physical findings pertaining to his lungs.  A May 1983 chest X-ray noted prominent hilar vasculature, but the examiner indicated it was probably normal for the Veteran and the assessment included a finding that his lungs were clear.  Over a decade later, during an August 1995 retention examination, it was noted that he probably had had hilar lymphadenopathy for about 2 years and that subsequent biopsies had revealed sarcoidosis.  His service in the Reserves ended in 2004.

He was examined by VA in July 2010.  With regard to sarcoidosis, he reported that he had experienced problems breathing in the military, was treated with pills, and diagnosed about a decade earlier with sarcoidosis.  A physical examination was performed and a medical opinion rendered.  The examiner stated there was no empiric evidence in the literature to support that Agent Orange exposure was a cause of sarcoidosis.  She discussed recent online medical information discussing potential etiologies for sarcoidosis, including beryllium and its salts, mycobacteria, and hereditary and genetic considerations, but ultimately noted that the etiology of this disorder in patients remains a mystery.  She observed the Veteran was diagnosed as having sarcoidosis in 1995, as confirmed on biopsy, but that he had had asthma since childhood, which was briefly treated when he was on AD, and for which he was given medication.  However, he was diagnosed with sarcoidosis in 1995, while he was not on AD.  As such, she concluded, it was less likely that the Veteran's sarcoidosis was due to military service and more likely that it was due to other causes, as previously mentioned.

With regard to vitiligo, the Veteran indicated that the onset of his skin disorder involving hypopigmented areas of his skin was in the late 1970s or during the 1980s.  A physical examination was performed, photographs of the skin taken, and a medical opinion rendered.  The diagnosis of vitiligo was confirmed.  The examiner stated there was no empiric evidence in the literature to support that Agent Orange exposure was a cause of vitiligo.  She discussed recent online medical information discussing potential etiologies for vitiligo, including hereditary and genetic considerations, but ultimately indicated the precise cause of vitiligo is unknown.  She said the Veteran's records had been reviewed, and that it appeared that vitiligo was first noted in 1983, while on Reserve duty.  She opined that the Veteran's vitiligo was not caused by AD and was more likely due to one of the variable causes attributed to the development of vitiligo (such as the discussed hereditary or genetic factors).  She further clarified that the rashes treated on AD were not vitiligo.

In July 2011, this VA examiner provided an addendum to her medical opinion.  She noted the Veteran was in the Reserves for 30 years (from 1974 to 2004), during which he was on ACDUTRA about 2 weeks each year, leaving the remaining weeks as non-AD periods.  She therefore surmised that it was statistically more likely the Veteran had contracted sarcoidosis during a non-AD period and also had developed vitiligo during a non-AD period.  She stated that it was her opinion that it was statistically unlikely that the Veteran had developed these claimed conditions during one of his two-week ACDUTRA periods and most likely had developed these conditions during his inactive status.

The first point worth noting in deciding whether presumptive service connection is warranted is that the Veteran had verified service in the Republic of Vietnam during the Vietnam era.  Therefore, it is presumed he was exposed to Agent Orange or other herbicide agents while there.  Unfortunately, however, the disorders presumptively associated with said exposure are limited to those expressly indicated in the statute and regulation, 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e), and sarcoidosis and vitiligo are not amongst them.  The Secretary of VA has determined there is no positive association between herbicide exposure and the development of any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted, and this is indeed the case here with the claimed sarcoidosis and vitiligo.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); and Notice, 75 Fed.Reg. 32540 (June 8, 2010).  In addition, the VA examiner affirmed there is no known relationship ("empiric evidence") between sarcoidosis and vitiligo and herbicide exposure.  Accordingly, these conditions may not be presumed to have been incurred during the Veteran's active military service.  And since the preponderance of the evidence is against this presumption, there is no reasonable doubt to resolve in his favor, so this aspect of these claims must be denied.  38 C.F.R. § 3.102.  See also Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Nevertheless, the U. S. Court of Appeals for the Federal Circuit has determined that a claimant is not precluded in this circumstance from alternatively establishing his entitlement to service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  This remaining matter requires further development, however, as set forth in the REMAND portion of this decision below.



ORDER

The claims for service connection for sarcoidosis and vitiligo, to the extent these conditions are alleged to be presumptively due to exposure to herbicides, are denied.


REMAND

As to whether the Veteran's sarcoidosis and vitiligo were directly incurred during his active military service, or, if pre-existing, were aggravated by his service beyond their natural progression, which are the other possibilities that also must be considered, the Board must further develop these remaining components of these claims before making these additional determinations.  Having said that, although the Board sincerely regrets the additional delay that inevitably will result, even despite the prior remands, this additional remand is necessary to ensure there is a complete record upon which to decide these remaining components of the claims so the Veteran is afforded every possible consideration.

VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the United States Court of Appeals for Veterans Claims has jurisdiction by virtue of a notice of disagreement that satisfies VJRA § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.

With this in mind, the Board previously remanded the claims on two occasions, in December 2009 and April 2011, to verify the Veteran's service in order to in turn determine whether the onset of either claimed condition was during a period of AD or ACDUTRA since these conditions are diseases (not injuries) and, thus, could not alternatively have incepted during a period of INACDUTRA.  To this end, a VA medical opinion was obtained.

The Veteran's only period of AD was from August 1965 to August 1967; all of the remainder of his service from 1974 to 2004 was in the reserves, on ACDUTRA and INACDUTRA.

The most recent remand yielded information contained in service personnel records.  With regards to vitiligo, the examination that diagnosed this condition (dated August 19, 1978) preceded a period of 13 days of ACDUTRA that began on August 20, 1978 and ended on September 1, 1978.  Thus, the Veteran entered that period of ACDUTRA with this diagnosis.  It had not been diagnosed during any prior period of service.

With regards to his sarcoidosis, the AMC/RO verified that he did not have AD or ACDUTRA in 1995, the year this condition initially was diagnosed (August 1995).  In the years prior, it appears that his most recent ACDUTRA period was in 1991, which was well over two years before that August 1995 examination and diagnosis, when there reportedly was a two-year history of manifestations of the sarcoidosis, meaning instead dating back to 1993 or thereabouts.  Prior to 1995, the Veteran had reenlisted in the Reserves in May 1992 for a period extending to May 3, 1997, then had reenlisted from that date through March 18, 2004.  Unfortunately, despite prior remand requests, it remains unclear whether there were any ACDUTRA periods from 1996 (since the AMC/RO stated there were none in 1995) to 2004.


In sum, neither vitiligo nor sarcoidosis was diagnosed during a period of AD or ACDUTRA.  However, after the diagnosis of vitiligo, the Veteran served on ACDUTRA, including for a period immediately following that diagnosis.  And after the diagnosis of sarcoidosis, it has not been confirmed whether he had periods of ACDUTRA, although it appears likely that he would have had a 
two-week period of ACDUTRA during each ensuing year (1996 through 2004).

Unfortunately, the VA examiner did not provide any opinion as to whether the sarcoidosis and vitiligo, even if initially diagnosed during inactive duty time, were then in turn aggravated during the Veteran's service on ACDUTRA.  In other words, the VA examiner only commented on whether these conditions incepted during a qualifying period of active military service, concluding they likely did not given the fact that there was far more time during a given year when the Veteran was not participating in active military service versus when he was.  But, still, even accepting this as true, there remains the possibility that his active military service, especially his two-weeks of ACDUTRA during the summer of each year, nonetheless aggravated his pre-existing sarcoidosis and vitiligo beyond their natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  This, too, is a viable means of establishing his entitlement to service connection, so medical comment also is needed concerning this alternative possibility.

Accordingly, this remaining portion of the claims is REMANDED for the following additional development and consideration:

1.  Determine exactly when the Veteran was on ACDUTRA from 1996 to 2004 in the Navy Reserves.

2.  Once his periods of ACDUTRA have been verified, provide these exact dates to the VA compensation examiner that commented in July 2010 and July 2011 (following and as a result of the Board's prior remands) and have her submit another addendum opinion additionally determining whether any pre-existing sarcoidosis and vitiligo were aggravated during any ensuing period of ACDUTRA following the August 19, 1978 diagnosis of vitiligo and the August 1995 diagnosis of sarcoidosis.

Aggravation contemplates a permanent worsening of the underlying condition beyond its natural progression, as compared to merely an intermittent or temporary increase/flare up of associated symptoms.

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from this aggravation, as in cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service, whether the condition was noted at the time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary, therefore, in all cases of this character to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  The resulting difference will be recorded on the rating sheet.  If the degree of disability at the time of entrance into the service is not ascertainable in terms of the schedule, no deduction will be made.  See 38 C.F.R. § 4.22.

If it is not possible or feasible to have this same VA examiner comment further, then have someone else equally qualified provide this necessary additional medical opinion, which may require having the Veteran reexamined, but this is left to the designee's discretion.

All necessary diagnostic testing and evaluation needed to make this additional determination should be performed.

The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history. 

The examiner must discuss the rationale of all opinions expressed, whether favorable or unfavorable to the claims, if necessary citing specific evidence in the file. 

In the event another examination is deemed necessary, the Appellant is hereby advised that failure to report for this VA examination, without good cause, may have adverse consequences on these pending claims as it would require deciding them based on the evidence already of record.  38 C.F.R. § 3.655.

3.  Then readjudicate these claims in light of all additional evidence. If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


